DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing an essentially water- and oxygen-free halogen salts by heating hydrated halogen salts to a temperature that is high enough to remove at least part of the hydrated water, does not reasonably provide enablement for heating all halogen salts that are not hydrated to all heating temperatures with the claimed heating rate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

(A) The breadth of the claims:
The breadth of claim 1 is very broad, it is drawn to a process of producing essentially water- and oxygen-free halogen salts of an alkali metal, alkaline earth metal, of the Periodic Table and mixtures thereof.  The starting material is only defined as “at least one hydrated halogen salt of an alkali metal or alkaline earth metal”, such starting material can contain other alkali metal, alkaline earth metal halide or possibly other metal halides, and each halogen salt can have one, two, three, four, five, six or more water of hydration or each halogen salt can be anhydrous.

(B) The nature of the invention:
The nature of the claimed invention is a chemical process for producing essentially water- and oxygen-free halogen salts.

C) The state of the prior art:
Eom et al (“Dehydration characteristics of Magnesium Chloride Hydrate”, J. of Korean Inst. Of Resources Recycling, Vol. 16, No. 5, 2007, pp. 8-12) is relied upon to show the state of the prior art regarding the production of anhydrous magnesium chloride, which is an essentially water- and oxygen-free halogen salt of an alkaline earth metal as required in the instant claim 1.  As shown in Eom, the magnesium chloride hexahydrate is dehydrated to form anhydrous magnesium chloride according to reactions (2)-(4) on page 9.
 MgCl2.6H2O [Wingdings font/0xE0] MgCl2.4H2O + 2H2O 	t = 117oC	(1)
MgCl2.4H2O [Wingdings font/0xE0] MgCl2.2H2O + 2H2O	t = 195oC	(2)
MgCl2.2H2O [Wingdings font/0xE0] MgCl2.H2O + H2O		t = 242oC	(3)
MgCl2.H2O [Wingdings font/0xE0] MgCl2 + 2H2O		t = 304oC	(4)
MgCl2.2H2O [Wingdings font/0xE0] MgOHCl + HCl + H2O	t = 182oC	(5)
MgCl2.H2O [Wingdings font/0xE0] MgOHCl  + HCl		t = 350oC	(6)
MgOHCl [Wingdings font/0xE0] MgO + HCl			t = 554oC	(7)
Eom fairly teaches that at 117oC, the melting point of MgCl2.6H2O, only 2 water are removed (note reaction (1)).  The remaining water is subsequently removed by further increasing the temperature (note reactions (2)-(4)).

(D) The level of one of ordinary skill:
One of ordinary skill should have at least a bachelor degree in chemistry or chemistry related area, such as chemical engineer, to understand the basic principles of chemical reactions.

(E) The level of predictability in the art:
The art related to the claimed invention is highly unpredictable.  Some of the halogen salts of alkali or alkaline earth metal do not form hydrate form, ChemicalBook (“Lithium fluoride”, taken from https://web.archive.org/web/20210815211020/https://www.chemicalbook.com/ChemicalProductProperty_EN_CB5854343.htm) discloses that lithium fluoride is different from other lithium halides in that it does not form hydrates which can be isolat6ed from sodium.  Some other hydrated halogen salt of alkali or alkaline earth metal have low melting that they could not be heated, note Adams et al (“The melting curve of sodium chloride dihydrate.  An experimental study of an incongruent melting at pressure up to twelve thousand atmospheres”, J. Am. Chem. Soc. 1930, 52, 11, pp. 4252-4264) discloses that the sodium chloride dihydrate melts incongruently at 0.1oC (the temperature is expressed in degrees centigrade in this article, note page 4258, full sentence after equations (1) and (2)).   

(F) The amount of direction provided by the inventor:
The instant specification discloses a process in general terms for all of the claimed metals while mentioning that some findings are “surprises”.  The instant specification discloses that the temperature “is kept constant at those temperatures at which the cleavage of water from the halogen salt proceeds particularly effectively” (note page 8, first full paragraph).

(G) The existence of working examples:
There is only one example in the instant specification.  In the example, MgCl2.6H2O is mixed with NH4Cl and the resulting mixture is heated at a heating rate of 7K/min starting at room temperature (20oC) up to a temperature of 350oC.  This was done in vacuum.  

(H) The quantity of experimentation needed to make or use the invention based on the content of disclosure.
In the instant claim 1, the process requires that “at least halogen salt is heated to the melting temperature of the at least one halogen salt with a heating rate from 0.1 K/min to 10 K/min”.  The melting point of “the at least one hydrated halogen salt” is the melting point of the starting hydrated material; thus, when the “at least one halogen salt” is magnesium chloride hexahydrate as used in the example of the instant specification, the instant claim 1 requires heating the magnesium chloride hexahydrate to its melting point of 117oC.  As evidenced by Eom (note state of the art as stated above), by heating the magnesium hexahydrate to 117oC, magnesium chloride tetrahydrate is obtained (note reaction (1) on page 9).  Such magnesium chloride tetrahydrate is not a “water-free and oxygen-free halogen salt” because as disclosed in the instant specification, “essentially water- and oxygen-free halogen salt mixture with a content of 90% by weight or more of pure halogen salt” (note page 7, second full paragraph).   The “heating” temperature of 350oC used in the sole example is not the melting temperature of the magnesium chloride hexahydrate (the starting material) nor the melting temperature of the anhydrous magnesium chloride (the product).   Thus, there is no clear disclosure in the instant specification to teach that an “essentially water- and oxygen-free halogen salt”, such as magnesium chloride, can be produced by heating magnesium chloride hexahydrate to its melting point of 117oC.  Even for the sole halogen salt (magnesium chloride hexachloride) exemplified in the instant specification, using the claimed “melting point” (117oC) would not produce a “water- and oxygen-free halogen salt” (anhydrous magnesium chloride), thus, there is no sufficient guidance in the instant specification to select an appropriate “at least one halogen salt”, “melting point” to produce any other “water- and oxygen-free halogen salt”.  Furthermore, because the “at least one halogen” can be selected from different halogen salts and mixtures thereof, each halogen salt can have different number water of hydration, there would be undue experimentation to determine which “at least one halogen salt”, when heated to the melting temperature of the at least one hydrated halogen salt with the claimed heating rate, would produce a water- and oxygen-free halogen salts.  When there are more than one halogen salt, the melting temperature of which salt should be used?  The one with the higher melting temperature or the one with the lower melting temperature?  Also, in the instant specification, the sole Example discloses that the “salt and additive were heated at a rate of 7 K/min starting at room temperature (20oC) up to a temperature of 350oC” to obtain the claimed “water- and oxygen-free halogen salts”; however, the instant claim 1 does not specify the starting temperature, can higher heating rate be used when the temperature is low and the claimed heating rate be used when the temperature reaches a certain value?  Undue experimentation would be required in order to determine at least the initial temperature at which the heating rate must be in the claimed range, the final temperature after the heating step, and the type of halogen salt in order to obtain the claimed “essentially water- and oxygen-free halogen salts”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, the at least one halogen salt is “heated up to the melting temperature of the at least one hydrated halogen salt”, it is unclear if the melting temperature of the at least one hydrated halogen salt is the target temperature or the upper limit for the temperature.  If there are two or more “hydrated halogen salts”, it is unclear which melting point of these hydrated halogen salts would be used.

 	Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
	Applicants argue that claim 1 has been amended to specify a hydrated halogen salt of an alkali metal or alkaline earth metal.
	The 112(a) rejection is maintained for the modified reasons as stated above.
	
	Applicants argue that claim 1 has been amended to delete “the heating proceeds at least to 350oC”.
	The 112(b) rejection regarding the “at least to 350oC”; however, the remaining of the 112(b) is maintained since Applicants’ have not addressed whether the melting temperature is the target temperature or the upper limit for the temperature.  

	Applicants argue that the claim states the “melting temperature of the at least one halogen salt”.  The temperature 117oC cannot be understood as the melting point of magnesium chloride hexahydrate.  Melting is a phase transition from a solid to a liquid phase.  At 117oC magnesium hexahydrate loses 2 molecules of crystal water and forms magnesium chloride tetrahydrate, such process may be interpreted as magnesium chloride losing crystal water or it may be interpreted as magnesium chloride hexahydrate being decomposed to magnesium chloride tetrahydrate and water.  Nevertheless, it does not represent a melting point and the temperature of 117oC is not the melting point of magnesium chloride hexahydrate.
	Applicants’ argument is not persuasive because Applicants’ claim 1 requires the melting point of “at least one hydrated halogen salt”, not “halogen salt”.  As clearly evidenced by Chemical Book, magnesium chloride hexahydrate has a melting point of 117oC while magnesium chloride (anhydrous) has a melting point of 714oC.  Magnesium chloride hexahydrate is different than magnesium chloride.   Applicants have not provided any clear evidence that magnesium chloride hexachloride does not have a melting point to prove that the disclosure of Chemical Book is wrong.  When the magnesium chloride hexahydrate is heated to 117oC, magnesium tetrachloride and water are formed (note reaction (1) in Eom), without supplying additional heat to remove the formed water, the magnesium tetrachloride may be dissolved in the water to form a solution.
	Applicants argue that claim 1 recites the “melting temperature of the at least one halogen salt” and refers to the melting point of the water-free salt, the loss of water does not melt or decompose the salt.  Accordingly, for the case of magnesium chloride hexahydrate, heating up to the melting temperature of the sale has the meaning of heating up to 712oC.
	Again, Applicants’ claim 1 requires “the melting temperature of the at least one hydrated halogen salt”, not “the melting point of the at least one halogen salt” (as Applicants argued to be the melting point of the water-free salt).  Even if Applicants’ argument that “heating up to the melting temperature of the salt has the meaning of heating up to 712oC” was true, the value of 712oC in the “up to 712oC” is considered as the upper limit for the temperature, i.e. heating to a temperature that is lower or equal 712oC (note that the temperature used in the sole example is 350oC; therefore, the 712oC could not be the target temperature), such temperature range would include lower values such as 117oC and Applicants’ specification does not disclose how an essentially water- and oxygen-free halogen salts could be formed at 117oC.									
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 30, 2022